Citation Nr: 1037641	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death 
pension in the amount of $9,275.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to May 1955.  
He died on December [redacted], 2002, and the appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision by the Regional Office's 
(RO) Committee on Waivers and Compromises.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2008, based on information showing that the appellant 
had been receiving excessive income, her VA death pension award 
was retroactively terminated effective June 1, 2006.

2.  Retroactive termination of the appellant's death pension gave 
rise to a validly created overpayment in the amount of $9,275.00.

3.  The creation of the overpayment was not due to the 
appellant's fraud, misrepresentation, or bad faith.

4.  The appellant was at fault with respect to the creation of 
the overpayment by failing to timely inform VA of her income, 
medical expenses, and net worth.  

5.  There was no fault on the part of VA with respect to the 
creation of the overpayment.

6.  Allowing the appellant to retain the benefits she erroneously 
received for the period, effective June 1, 2006, would result in 
her unjust enrichment.

7.  Recovery of the overpayment will not cause the appellant 
undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $9,275.00 was 
validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 
3.4, 3.57 (2009).

2.  There has been no showing of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2009).

3.  Recovery of an overpayment of death pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Generally, VA has a duty to inform the appellant of the evidence 
needed to substantiate a claim and to assist him or her in 
obtaining the relevant evidence to support that claim 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). However, in 
Barger v. Principi, 16 Vet. App. 132 (2002), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA's 
duty to notify and assist is not applicable to cases involving 
the waiver of recovery of overpayment claims.  In this regard, 
however, the Board notes that general due process concerns have 
been satisfied in connection with this appeal.  

In March 2008, the RO informed the appellant that a pension 
eligibility verification report had shown that her net worth and 
income may be excessive.  VA requested that she complete VA Form 
21-0518-1, Eligibility Verification Report; VA Form 21-8416, 
Medical Expense Report for the time period May 31, 2006, though 
May 31, 2007, calendar year 2007, and calendar year 2008; and VA 
Form 21-8049, Request for Details of Expenses.  She was also 
requested to explain the increase of her net worth from $48,000 
to $60,000, and to submit proof of the date her other retirement 
income decreased to $818.00.  The RO requested that the appellant 
reply within sixty days of the date of above letter; and she was 
informed that if the requested evidence was not received, her 
benefits would be stopped.  The RO informed the appellant that 
the adjustment of benefits would result in an overpayment which 
would have to be repaid.  

In May 2008, the RO informed the appellant that while she 
responded to its March 2008 letter, she had not fully completed 
the requested forms and that it would, therefore, terminate her 
death pension, effective June 1, 2006.  

In October 2008, the RO informed the appellant that it was 
denying her request for waiver of pension benefit debt.  In 
January 2009, the appellant submitted a Notice of Disagreement 
and the RO provided the appellant a copy of a statement of the 
case in August 2009, which informed her of the criteria for 
waiving recovery of the overpayment.  The Board finds, therefore, 
that as a practical matter, VA has informed the appellant of the 
evidence needed to substantiate the claim.

In addition, the Board notes that the appellant has engaged the 
services of a representative and has been provided with ample 
opportunity to submit evidence and argument in support of her 
claim. 

Analysis

Generally, VA death pension is a monthly or other periodic 
payment made by VA to a surviving spouse following the death of a 
veteran who served during a period of war. 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).  Pension is payable at a specified maximum 
annual pension rate, which is reduced on a dollar-for-dollar 
basis by the amount of the surviving spouse's countable annual 
income.  38 U.S.C.A. § 1503, 1521; 38 C.F.R. § 3.271, 3.273.  
Unless an item, such as unreimbursed medical expenses, is 
specifically excluded, all income from all sources must be 
reported.  38 C.F.R. § 3.271, 3.272, 3.273.

Once entitlement to pension is granted, the surviving spouse's 
custodian must keep VA apprised of her income.  Any changes in 
the amount of that income will result in recomputation of her 
countable income and may adjust the amount of pension she is 
entitled to receive.  38 C.F.R. § 3.273.

In addition to annual income, the surviving spouse's net worth 
may be considered in determining her eligibility for VA 
disability pension.  38 C.F.R. § 3.263. The term 'net worth' 
means the market value, less mortgages or other encumbrances, of 
all real and personal property owned by the surviving spouse, 
except her dwelling (single family unit), including a reasonable 
lot area, and personal effects suitable to and consistent with 
the her reasonable mode of life.  38 C.F.R. § 3.263(b), 3.275(b).

In determining whether net worth should be used for the surviving 
spouse's maintenance, factors to be considered include: whether 
the funds can be readily converted into cash at no substantial 
sacrifice; life expectancy; the number of dependents; and the 
potential rate of depletion, including spending due to unusual 
medical expenses.  38 C.F.R. § 3.275(d).

What constitutes excessive net worth is a question of fact for 
resolution after consideration of the facts and circumstances in 
each case.  See M21-1, Part IV, Chapter 16.04(c)(2).  When the 
totality of the circumstances indicates that the corpus of the 
surviving spouse's estate is large enough that it would be 
reasonable to consume a part of the corpus for her maintenance, 
the law provides that death pension benefits should not be paid.  
38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

In this case, the appellant contends that recovery of the 
overpayment in question should be waived because she must pay her 
children $47,500 from the sale of a home.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  Accordingly, 
the appeal will be denied.  

In determining whether a waiver of overpayment is appropriate, 
VA's (and the Board's) inquiry is focused on three distinct 
questions.  First, VA must determine if the overpayment at issue 
was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434-35 (1991); see also Prec. Op. VA Gen. Counsel 6-98 (63 Fed. 
Reg. 31264 (1998).  For obvious reasons, in the absence of a 
valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation, or bad faith played a role in its creation. If 
it did, waiver of the overpayment is automatically precluded, and 
further analysis is not warranted. See 38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(b); see also Ridings v. Brown, 6 
Vet. App. 544 (1994).

Finally, after it has been determined that the debt is valid and 
that fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the debt 
would be against equity and good conscience.  See 38 U.S.C.A. § 
5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of 
this question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of VA, 
undue hardship, unjust enrichment, whether collecting the debt 
would defeat the purpose of the benefit, and whether the 
appellant changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  In this case, neither the 
appellant nor her representative has presented any cogent 
argument challenging the validity or creation of the overpayment.  
In addition, neither contends that the amount of the 
indebtedness, $9,275.00, was incorrectly calculated.  Rather, the 
appellant seeks to have it waived.  Thus, the validity of the 
indebtedness is not at issue. 

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis is 
not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b).  The Committee determined that the appellant 
had not demonstrated bad faith in creating the overpayment.  
However, it is the Board's responsibility to consider the matter 
of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at another's 
expense.  An appellant's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the appellant was notified 
on several occasions of the need to report changes in her income, 
and the potential effect such changes would have on her 
entitlement to VA benefits, there is no evidence that the 
appellant deliberately acted with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.  It 
appears, instead, that the error was of omission rather than 
commission.

Therefore, the Board finds that the appellant did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to six enumerated elements, which include fault of the 
appellant and undue hardship.  See 38 C.F.R. § 1.965(a); see also 
Cullen v. Brown, 5 Vet. App. 510 (1993) (noting that when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act 
that directly results in the creation of the debt." Veterans 
Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of control 
the appellant had over the circumstances leading to the 
overpayment.  If control is established, even to a minor degree, 
the secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of care, 
with due regard for the appellant's contractual responsibility to 
the government.  The age, financial experience, and education of 
the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA 
of all circumstances that will affect her entitlement to receive 
the benefit being paid.  There is no evidence that the appellant 
disregarded information supplied by VA concerning the effect of 
changes in her income on her VA benefits and the requirement that 
she report such changes.  However, although this may lead to a 
conclusion that bad faith did not exist, it does not absolve the 
appellant of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
(finding that professed ignorance of the controlling regulation 
or the failure to read relevant notices does not alleviate 
fault).  Even if the appellant did not read the instructions from 
VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
(r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-
85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

In April 2007, the RO granted death pension to the appellant at 
the aid and attendance rate, effective May 31, 2006, payable from 
June 1, 2006.    

In May 2007, the RO informed the appellant of her awarded death 
pension with entitlement to aid and attendance.  The RO noted 
that the appellant's monthly benefit would be as follows:

	Monthly Rate		Effective Date 		Reason
	$445.00		June 1, 2006			Death pension 
granted
           $440.00		January 1, 2007		Income Adjustment

The RO also informed the appellant of the amount of income it 
used in computing her rate of pension.  The RO further notified 
her that she should tell VA immediately of any changes in her 
income or net worth.  The appellant did not dispute any of the 
amounts composing her income.  

The RO set forth the following income breakdown which had been 
used to compute her rate of payment:

From June 1, 2006
		Annual Earnings		$ 0
      Social Security 		 $14,646.00
		Annual Retirement		$14,808.00
		Annual Other Sources	$388.00
			
From January 1, 2007
		Annual Earnings		$ 0
      Social Security 		 $15,126.00
		Annual Retirement		$14, 808.00
		Annual Other Sources	$388.00

In March 2008, the RO received an Improved Pension Eligibility 
Verification Report from the appellant.  She reported receiving 
monthly Social Security benefits of $1,167.00; ALCOA retirement 
income of $818.00; and interest and dividend for calendar year 
2007 was $886.39, and for calendar year 2008 was $800.00.  She 
indicated a net worth of $59,863.00.  The appellant reported that 
during 2007, she had unreimbursed medical expenses of $7,122.60, 
and for 2008 estimated medical unreimbursed medical expenses were 
$8,0000.

In March 2008, the appellant submitted a Medical Expense Report 
but did not indicate the time frame the report covered.  She made 
references to dates in the "date paid" column but it is unclear 
as to the timeline for the expenses listed. 

In March 2008, the RO informed the appellant that the Eligibility 
Verification Report had indicated that the she had an excessive 
net worth and income.  The RO proposed to reduce her pension 
benefits and requested that she complete VA Form 21-0518-1, 
Eligibility Verification Report; VA Form 21-8416, Medical Expense 
Report for the time period May 31, 2006, though May 31, 2007, 
calendar year 2007, and calendar year 2008; and VA Form 21-8049, 
Request for Details of Expenses.  It requested that she explain 
the increase of her net worth from $48,000 to $60,000, and submit 
proof of the date her other retirement income decreased to 
$818.00.  The RO requested that the appellant reply within sixty 
days of the date of the letter; and informed her that if the 
requested evidence was not received, her benefits would be 
stopped.  The RO informed the appellant that the adjustment of 
benefits would result in an overpayment which would have to be 
repaid.

In May 2008, the RO informed the appellant that while she 
responded to its March 2008 letter, she had not fully completed 
the requested forms and that it would, therefore, terminate her 
death pension, effective June 1, 2006.  

In May 2008, the appellant submitted an Improved Eligibility 
Verification Report.  She reported receiving monthly Social 
Security benefits of $1,193.00 and other income of $857.81.  From 
January 1, 2008, to December 31, 2008, she had wages of 
$10,293.72 and income of $17,500 from the sale of a home.  The 
appellant further indicated that her income changed from the 
second payment of her medical insurance on May 1, 2007, her 
income changed on March 3, 2008 due to sale of her house, and her 
retired pay was less.  

In May 2008, the appellant also submitted a Medical Expense 
Report for the period from May 31, 2006, to May 31, 2007.  She 
listed $2,491.20 in expenses for herself.    

She submitted another Medical Expense Report received in May 2008 
for the period from January 1, 2007, to December 31, 2007.  She 
listed having paid $3,394.56 in expenses for herself (private 
medical insurance of $1,401.20 and short term medical insurance 
of $1,993.36).

She also submitted a Medical Expense Report for the period from 
January 1, 2008, to December 31, 2008.  She indicated paying 
$2,907.12 in medical expenses (private medical insurance of 
$1,503.76 and short term medical insurance of $1,403.36). 

In June 2008, the appellant requested that collection of that 
overpayment be waived as repayment would create a hardship to 
her.

In June 2008, the RO received a financial status report.  The 
appellant indicated total monthly income of $2,050.81 and assets 
of $103,500.00.  She listed her monthly expenses as follows:  

      housing  								
	$500.00 
      food 									
	$150.00
      utilities/heat 	 							
	$50.00
      other living expenses	
       	miscellaneous							$30.00
      insurance							          
$145.00
      life insurance							
	$90.28
      medicine							          
$100.00
      monthly payments on installment contracts and other debts	
	$72.00
      
      Total									       
$1,137.28

She also indicated that she had debt for dental care and eye 
glasses in 2008 in the amount of $2,500.00 which had been paid, 
and that she had to pay her children $47,500.00 as they were 
heirs on the deed to her home.

In reviewing the foregoing evidence, the Board finds the 
appellant is at fault in creation of the overpayment.  She was 
fully informed of the income on which her rate of death pension 
was based.  She was also fully informed as to the need to report 
any changes in that income, and the consequences for failing to 
do so.  The question then is whether it would be against equity 
and good conscience to recover that overpayment.  In this case, 
the Board finds that it would not.

The Board finds that failure to make restitution of the 
overpayment would result in unjust enrichment to the appellant.  
Due to her excess income, she received money for a year to which 
she was not entitled.  A waiver of this overpayment would allow 
her to realize a gain based on her failure to timely report her 
increased in income and net worth.  The question, then, is 
whether recovery of the overpayment would cause an undue 
hardship, such that the appellant would be deprived of the basic 
necessities of life.  A review of the evidence shows that it 
would not.  In this regard, her monthly expenses are less than 
her monthly income.  

Although the appellant has significant monthly expenses and has 
to pay her children money from the sale of her home, her income 
and net worth are more than sufficient to cover her reported 
monthly expenses.  Therefore, it would not cause her financial 
hardship to repay the noted overpayment.  The Board emphasizes 
that after taking care of basic necessities such as shelter and 
food, the appellant is expected to accord a debt to VA the same 
regard given to any other debt, including any debt she owes to 
her children.  Repayment of the Government debt in monthly 
installments would not deprive the appellant the basic 
necessities of life.  38 C.F.R. § 1.965(a)(3).

Accordingly, the Board concludes that based on the standard of 
equity and good conscience, waiver of recovery of this 
overpayment is not in order.  38 C.F.R. §§ 1.963(a), 1.965(a).

In arriving at this decision, the Board has also considered the 
applicability of the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim. In this 
case, the preponderance of the evidence is against the 
appellant's claim.  Therefore, the doctrine of reasonable doubt 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA death 
pension in the amount of $9,275.00 is denied.





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


